Citation Nr: 0302932	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  97-13 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for additional cardiac disability as a result of Department 
of Veterans Affairs (VA) medical treatment.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel



INTRODUCTION

The veteran had active service from November 1965 to November 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Nashville, Tennessee Regional Office 
(RO).  

In writing in April 2000, the veteran canceled his request 
for a hearing at the RO before a local hearing officer.

This issue was remanded in March 1999 for further 
development.  The case was thereafter returned to the Board.  
Additionally, by decision of the Board in March 1999, the 
issue of entitlement to service connection for cardiac 
disability secondary to treatment for post traumatic stress 
disorder (PTSD), namely the prescribing of carbamazepine, was 
denied; as such this issue is no longer on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for additional 
cardiac disability, as a result of VA medical treatment, has 
been obtained by the RO.

2.   The veteran received VA treatment during a 
hospitalization from March 1996 to April 1996 and was 
diagnosed with a cardiac disability at that time.  The 
competent evidence of record does not indicate that that 
veteran incurred any additional cardiac disability due to the 
said VA treatment.




CONCLUSION OF LAW

The criteria for entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for additional cardiac disability as a 
result of VA medical treatment have not been met.  38 
U.S.C.A. § 1151 (West 1991); 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 3.358 (a)-(c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claim for entitlement to § 1151 benefits.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him as to this issue.  See 38 U.S.C.A. § 
5103A (West 2002).  In this regard there has been notice as 
to information needed, VA treatment records have been 
obtained, VA examinations have been provided, and there have 
been a rating decision and a statement of the case sent to 
the veteran.  There is no indication that there is additional 
information on file that would lead to a different outcome in 
this claim.  All pertinent notice has been provided in the 
documents sent to the veteran.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  These regulations provide 
no additional duties, are not more favorable to the veteran 
than the statute, and are satisfied as all appropriate notice 
and development has otherwise been accomplished as discussed 
elsewhere.  

The veteran and his representative through letters and 
statements of the case with supplements thereto, have been 
notified as to evidence and information necessary to 
substantiate the claim.  The discussions in the rating 
decision, the statement of the case (SOC), and letters sent 
to the veteran collectively informed him of what evidence he 
must obtain and which evidence VA would seek to obtain, as 
required by section 5103(a), as amended by the VCAA, and by § 
3.159(b), as amended by 66 Fed. Reg. at 45,630.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, it 
appears that all pertinent evidence has been obtained.  
Therefore, there is no evidence that there are additional 
records that should or could be obtained, nor is there 
evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).

It is noted that some VA treatment records requested in the 
March 1999 Board remand were not obtained.  However, in light 
of the VA treatment records of record as well as the several 
VA examinations and opinions addressing the issue, the Board 
finds there is sufficient evidence to adequately decide the 
veteran's claim.  The records requested were additional VA 
treatment records from prior to the March 1996 to April 1996 
VA hospitalization at issue.  While these records were not 
obtained, the records in the file and the veteran's reported 
history are sufficient evidence.  Further, all records from 
the veteran's March 1996 to April 1996 hospitalization are of 
record as well as evidence of the current status of any 
cardiac disability.  Therefore, the evidence of record is 
adequate and provides a full picture of the veteran's cardiac 
disability, and as such any duty pursuant to the Board remand 
to obtain records in this regard has been satisfied.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 

As an initial matter, it should be pointed out that since the 
veteran's § 1151 benefits claim in question was filed in 
September 1996, prior to October 1, 1997, the amendments to 
38 U.S.C.A. § 1151 implemented by section 422(a) of Pub. L. 
No. 104-204, the Department of Veterans Affairs and Housing 
and Urban Development, and Independent Agencies 
Appropriations Act, 1997, 110 Stat. 2874, 2926 (1996) are 
inapplicable.  See VA O.G.C. Prec. Op. No. 40-97 (Dec. 31, 
1997).

The Board notes that on December 12, 1994, the United States 
Supreme Court issued Brown v. Gardner, 513 U.S. 115 (1994), 
115 S. Ct. 552 (1994), affirmed decisions of the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (the Veterans Claims 
Court) and the Federal Court of Appeals, which had 
essentially found that the statutory language of 38 U.S.C.A. 
§ 1151 simply required a causal connection and that elements 
of fault or negligence were not a valid part of the 
implementing regulation.  See Brown v. Gardner, 513 U.S. 115 
(1994).  In light of the Supreme Court's decision, the VA 
amended 38 C.F.R. § 3.358(c), the regulation implementing 38 
U.S.C.A. § 1151, to eliminate the requirement of fault.  
Thus, where a causal connection existed and no willful 
misconduct was shown, and the additional disability did not 
fall into one of the listed exceptions, the additional 
disability would be compensated as if service connected.  Id. 

Thereafter, the Secretary of the VA sought an opinion from 
the Attorney General as to the full extent to which benefits 
involving claims under 38 U.S.C.A. § 1151 were authorized 
under the Supreme Court's decision.  Subsequently, a January 
20, 1995, memorandum opinion from the Office of the Attorney 
General advised that as to required "causal connection", 
the Supreme Court had addressed three potential exclusions 
from coverage under 38 U.S.C.A. § 1151.  The opinion 
explained that:

Exclusion of the first two classes of cases would flow from 
the absence of the causal connection itself: if the intended 
connection is limited to "proximate causation"...then 
"remote consequences" of treatment may be excluded... and 
"incidents of a disease's or injury's natural progression" 
properly are excluded by VA regulations because VA action 
"is not the cause of the disability in these 
situations,"....[T]he third exclusion... unlike the first 
two, does not turn on the absence of a causal link between VA 
treatment and the injury in question. Rather, it seems to be 
premised on some theory of consent...What the Court...appears 
to have in mind...is not a naturally termed..."risk" at 
all, but rather the certainty or near-certainty that an 
intended consequence of consensual conduct will materialize.

In pertinent part, 38 U.S.C.A. § 1151 (in effect prior to 
October 1, 1997) provides that:

Where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment...and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability... disability or 
death compensation...shall be awarded in the same manner as 
if such disability, aggravation, or death were service-
connected.

The provisions of 38 C.F.R. § 3.358, excluding section 
(c)(3), remained valid after Gardner.  See Brown, at 556 n.3.  
Subsequently, VA promulgated an amended rule 38 C.F.R. § 
3.358(c).  The provisions of amended 38 C.F.R. § 3.358, the 
regulation implementing that statute, provide, in pertinent 
part:

Section (b) Additional disability.  In determining that 
additional disability exists, the following considerations 
will govern: (1) The beneficiary's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.... (ii) As applied to medical or surgical treatment, 
the physical condition prior to the disease or injury will be 
the condition which the specific medical or surgical 
treatment was designed to relieve.  ( 2) Compensation will 
not be payable under 38 U.S.C. 1151 for the continuance or 
natural progress of disease or injuries for which 
the...hospitalization, etc., was authorized.

Section (c) Cause.  In determining whether such additional 
disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of...hospitalization, medical or surgical treatment... 
the following considerations will govern: (1) It will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith.  (2) The mere fact that aggravation occurred will 
not suffice to make the additional disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as the result of...hospitalization, medical or surgical 
treatment...

Section (c)(3) Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.

This amended final rule does not affect the outcome of this 
case, since this rule deletes the fault or accident 
requirement in section (c)(3), but does not alter the 
requirement in sections (c)(1) and (2) that additional 
disability is "proximately due" to VA action.  As the Board 
will explain, the competent evidence of record reflects that 
any additional cardiac disability is unrelated to VA 
treatment.  Therefore, sections (c)(1) and (2), not (c)(3), 
are controlling with respect to the facts of this case.

In this case, the veteran is claiming that because his 
cardiac disability developed during a VA hospitalization, 
that it must have been proximately due to the treatment he 
received at that time.  

The evidence in this case shows that on a VA chest x-ray in 
May 1983, the heart was mildly prominent in size but the 
overall heart size was normal.  The opinion was normal chest.  
A VA chest x-ray from April 1992 shows that in comparison to 
the prior study of May 1983, the heart was slightly enlarged.  
The impression was mild cardiomegaly and questionable 
presence of large bullae anteriorly on the lateral film.  VA 
hospital records from March 1996 to April 1996 show the 
veteran was treated for service connected PTSD.  During the 
hospitalization, the veteran started noticing some increased 
shortness of breath, orthopnea, paroxysmal nocturnal dyspnea, 
and edema.  He was subsequently transferred to the medical 
service.  The veteran reported he had not had any episodes of 
congestive heart failure in the past.  He denied any recent 
use of cocaine or other illicit drugs, although he had used 
these in the past.  He admitted to moderate ethanol intake of 
less than four beers per day but not in the past two weeks.  
He had a viral upper respiratory infection two to three weeks 
prior to admission, associated with some myalgia and low 
grade temperature.  He denied any chest discomfort over the 
past several weeks.  It was noted that a chest x-ray in 
November 1995 was without evidence of congestive heart 
failure.  The diagnosis included dilated cardiomyopathy.

On a VA examination in October 1996, the veteran reported no 
known history of cardiac disease prior to his VA 
hospitalization in March 1996 to April 1996, where he 
developed symptoms of congestive heart failure.  The 
diagnosis of dilated cardiomyopathy was made.  It was 
mentioned at that time that he had a viral upper respiratory 
tract infection about two to three weeks before admission.  
In the distant past, he apparently had a history of fairly 
heavy alcohol abuse, but had drank fairly moderately in 
recent years.  He also had a past history of substance abuse, 
but none recently.  The examiner had seen the veteran several 
times since April 1996.  A chest x-ray report from April 1996 
indicated a borderline heart size but no evidence of 
congestive failure was seen.  A current x-ray indicated 
normal size heart with some emphysematous changes noted.  The 
diagnoses after examination were dilated cardiomyopathy with 
compensated congestive heart failure and ventricular ectopy 
secondary to the first diagnosis.  The discussion related to 
medication for PTSD and any relationship to cardiomyopathy.  
It was additionally discussed that one of the most common 
causes of cardiomyopathy unrelated to ischemic heart disease 
was as a reaction to viral infections.  Cardiomyopathy could 
also be caused by heavy alcohol abuse, however, it did not 
sound as if the veteran's alcohol abuse had been of such a 
magnitude to have caused this.  It was probably not possible 
to determine precisely what caused the veteran's 
cardiomyopathy but the viral infection would probably be a 
more likely cause than medication for PTSD.  

On a VA examination in August 1999, the veteran reported no 
problems with his heart until 1996, when he started having 
symptoms of dizziness, some vomiting, edema, and some 
tenderness to touch of the thorax and was diagnosed with 
cardiomyopathy.  The diagnosis after examination was 
cardiomyopathy with congestive heart failure.

On a VA examination in October 1999, it was noted that the 
claims file was reviewed.  According to the claims file, the 
veteran began to have some cardiac symptoms of congestive 
heart failure while hospitalized in 1996.  He was found to 
have cardiomyopathy at that time.  The review of medical 
records did not show any cardiac symptoms prior to 1996, with 
the exception of possible symptoms three to four weeks prior 
the hospitalization in 1996 when the veteran was diagnosed 
with a upper respiratory infection and could have had some of 
the same symptoms at that time of cardiomyopathy although 
this could not definitely be concluded.  Therefore there was 
no indication that the veteran had any cardiac problems prior 
to this with the exception of an x-ray done in April 1992 
that did indicate a mild cardiomegaly with a cardiac to 
thoracic ration of 17:33 and two large bullae anteriorly.  
For the current manifestations of any cardiac disorder, refer 
to the examination from August 1999.  The veteran was 
currently being treated for a cardiac disability.  It was 
determined that it was highly unlikely that the veteran 
developed any additional identifiable cardiac disabilities 
due to any VA treatment during the hospitalization from March 
1996 to April 1996.  It was actually more likely that the 
veteran's cardiomyopathy could have been alcohol-induced or 
viral-induced.  The possibility of medication for PTSD as a 
cause was improbable.  In view of this, it was not found that 
there were any specific additional disabilities caused by any 
particular VA treatment that the veteran received.  

Therefore, it has not been shown by competent evidence that 
any additional cardiac disability resulted from the March 
1996 to April 1996 VA hospitalization for PTSD.  While the 
Board has considered the veteran's statements and 
contentions, they do not constitute competent evidence with 
respect to medical causation, diagnosis, and treatment.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, since the credible, competent evidence of record 
indicates that additional cardiac disability did not result 
from the VA hospitalization in question, the veteran's § 1151 
claim is denied.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(a)-
(c).


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for additional cardiac disability, as a result of VA medical 
treatment, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

